  Case 2:21-cv-11384-DPH-CI ECF No. 1, PageID.1 Filed 06/11/21 Page 1 of 11




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                    DETROIT DIVISION


 G.W. & J.R. o/b/o A.W.                     )
                                            )
                Plaintiffs,                 )
                                            )
        v.                                  )                   CAUSE NO.: 2:21-cv-11384
                                            )
 CHARYL STOCKWELL ACADEMY,                  )
                                            )
                Defendant.                  )
                                            )


               COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF

       Plaintiffs G.W. & J.R. o/b/o A.W, by counsel, for its action for damages and injunctive

relief against Defendant Charyl Stockwell Academy (“CSA”), hereby allege and state as follows:

                                   I.   INTRODUCTION

       1.      Plaintiff A.W. ( “Student”), by and through his parents and next friends, G.W. and

J.R. (“Parents”) (collectively “Plaintiffs”), brings this civil action against Defendant Charyl

Stockwell Academy (“CSA”), following receipt of an adverse administrative decision from a due

process complaint filed under Individuals with Disabilities Education Act (“IDEA”), 20 U.S.C. §§

1400 et seq. Plaintiffs contend that CSA denied the Student a free appropriate public education

(“FAPE”) in the least restrictive environment (“LRE”), as mandated by IDEA, 20 U.S.C. §

1412(a)(5), and the federal regulations promulgated pursuant to the IDEA, 34 C.F.R. §§ 300.114,

300.116. Plaintiffs further contend that the conclusion of the Administrative Law Judge (“ALJ”)

that Plaintiffs did not establish such violations of the IDEA was based upon erroneous factual

findings and improper legal conclusions unsupported by the evidence or established law. Plaintiffs

also contend that CSA violated the anti-discrimination provisions of Section 504 of the
   Case 2:21-cv-11384-DPH-CI ECF No. 1, PageID.2 Filed 06/11/21 Page 2 of 11




Rehabilitation Act of 1973, 29 U.S.C. § 794 et seq. (“Section 504”) and Title II of the Americans

with Disabilities Act, 42 U.S.C. § 12101 et seq. (“Title II”).

                            II.    JURISDICTION AND VENUE

       2.      Jurisdiction is conferred upon this Court by 20 U.S.C. § 1415(i)(2)(A) and

1415(i)(3)(A), which provide the district courts of the United States with jurisdiction to review

administrative decisions rendered under IDEA, without regard to the amount in controversy.

       3.      This Court also has jurisdiction over this action pursuant to 28 U.S.C. § 1331, based

upon the federal question raised herein, and 28 U.S.C. § 1343, because this action is brought to

vindicate Plaintiffs' civil rights under the IDEA. There is a present and actual controversy between

the parties to this action. To the extent required by law, Plaintiffs have exhausted their

administrative remedies as to the issues in this action.

       4.      As part of its authority under § 1415(i)(2)(C)(iii), the Court has the authority to

“award any relief it deems appropriate.” 20 U.S.C. § 1415(i)(2)(C)(iii)..

       5.      Venue is appropriate in this Court pursuant to 28 U.S.C. § 1391(b), as Plaintiffs

reside within the Eastern District of Michigan and all events and omissions giving rise to this

Complaint occurred in this district.

       6.      This action is brought in a timely manner pursuant to IDEA, 20 U.S.C.

§1415(i)(2)(B), and the Michigan Administrative Rules for Special Education (MARSE), Mich.

Admin. R. 340.1724f(4), which provide a 90-day period from the mailing of the Decision and

Order to file this action, which was mailed on March 15, 2021.

       7.      Plaintiffs have exhausted all remedies available to them under IDEA as required by

20 U.S.C. § 1415(i)(2).

                                          III. PARTIES

       8.      The Student is a ten year old boy.
                                                  2
  Case 2:21-cv-11384-DPH-CI ECF No. 1, PageID.3 Filed 06/11/21 Page 3 of 11




       9.     The Student resides with his parents, G.W. and J.R., in Detroit, Michigan.

       10.    CSA is a public school located in Howell, Michigan.

                                          IV. FACTS

       11.    The Student suffers from Pediatric Autoimmune Neuropsychiatric Disorders

Associated   with   Streptococcal    Infections       (“PANDAS”)     and   Pediatric    Acute-onset

Neuropsychiatric Syndrome (“PANS”) (collectively “PANDAS/PANS”).

       12.    Pursuant to the Individuals with Disabilities Education Act (“IDEA”) and as a result

of his PANDAS/PANS, the Student was found eligible for special education and related services

by the Detroit Public Schools Community District (“DPSCD”) in the area of Other Health

Impairment (“OHI”).

       13.    Upon being found eligible for special education and related services, DPSCD

created an Individualized Education Program (“IEP”) for the Student in October 2016. While the

IEP was to be reviewed annually, it was a “3 Year IEP” lasting through October 2019.

       14.    The IEP provided, in relevant part, as follows:

              a. The Student “requires help in engaging in the educational process that lies
                 outside his immediate interest. Emotionally he has very little ability to cope
                 with anxiety that rises within him when asked to perform a task outside of his
                 singular focus.”

              b. The Student “is impacted by PANS which causes him to experience anxiety and
                 prevents him from being able to function in large group settings. His disorder
                 also impacts his ability to engage in subject matters that are not of his interest.”

              c. The Student “needs support to help him engage in tasks that are outside of his
                 area of interest and in an educational setting.”

              d. “Social work services will be needed to support his goal of participating in the
                 classroom and group environment engaging in activities not of his choosing.”

              e. The Student “has been known to have autoimmune encephalitis, motor/vocal
                 tics and some rage. He has a hard time and can be very impulsive and if he does
                 not get what he wants it can turn to rage. He has major behavioral issues at
                 times he can be self-abusive and bang his head. While doing the evaluation he

                                                  3
  Case 2:21-cv-11384-DPH-CI ECF No. 1, PageID.4 Filed 06/11/21 Page 4 of 11




                  did have a behavioral episode where he began throwing items,
                  screaming/fussing, and bit the mother’s hand and would not let go. He will
                  attempt to spit at you if he does not know you.”

               f. The Student “appears to have no fear of getting hurt.”

               g. The Student “has a diagnosis of ‘Pediatric Acute Neuropsychological
                  Syndrome (PANS).’ A brief history included ‘abrupt onset vocal
                  tics/rage/eating restrictiveness and anxiety.’ The severity of illness was
                  described as ‘relapsing/remitting can be extremely severe, can abate with
                  treatment.’”

               h. The Student’s “medical diagnosis does have an adverse impact on his
                  educational performance with regard to social and emotional functioning during
                  events.”

               i. “Teacher Consultant from the PI/OHI Department to provide support to staff
                  on understanding the impact [The Student’s] diagnosis may have on his
                  educational performance.”

               j. The Student had a “Behavior” goal that involved him being able to engage
                  “without losing self-control.”

       15.     At all relevant times, the Student has been a child with a disability who is eligible

to receive services under the IDEA.

       16.     In 2018, the Student enrolled in second grade at CSA.

       17.     As a public school, CSA is subject to the IDEA.

       18.     In June 2018, J.R. informed CSA’s principal that the Student was diagnosed with

PANDAS/PANS and had a discussion regarding the possibility of shortened school days.

       19.     In July 2018, J.R. submitted enrollment paperwork to CSA that noted the Student’s

diagnosis of PANDAS was a medical concern that required more space to describe than was

available on the form.

       20.     In July 2018, J.R. submitted enrollment paperwork to CSA that expressly indicated

the Student had previously received special services.




                                                 4
   Case 2:21-cv-11384-DPH-CI ECF No. 1, PageID.5 Filed 06/11/21 Page 5 of 11




       21.     In July 2018, J.R. submitted enrollment paperwork to CSA that expressly indicated

the Student was eligible for special education as OHI.

       22.     In July 2018, J.R. submitted enrollment paperwork to CSA that expressly indicated

the Student had an IEP from September 2016.

       23.     In August 2018, J.R. informed several CSA teachers that the Student was diagnosed

with PANDAS/PANS and expressed concerns about his transition to CSA.

       24.     In September 2018, J.R. submitted paperwork to CSA that expressly indicated he

had an “IEP w/ Detroit Public Schools”.

       25.     In September 2018, J.R. submitted paperwork to CSA that expressly indicated he

had “not had success with formal schooling. Struggles with collaboration, cooperation. Easily

frustrated when things are not what he expects, perfectionism. Has PANS-induced OCD . . . .”

       26.     Despite the foregoing, CSA concluded the Student had no IEP from 2016 and the

Parents had somehow made a mistake when they said otherwise. CSA reached this erroneous

conclusion without contacting J.R. to clarify the matter or searching the state-provided database

of enrollment records to determine if the Student had, in fact, been enrolled at DPSCD as J.R. had

indicated.

       27.     Despite the foregoing, CSA inexplicably contends there was no indication that the

Student needed special education services.

       28.     On September 4, 2018, the Student began second grade at CSA without any special

education or related services.

       29.     On September 4, 2018, the Student began second grade at CSA without any plan to

address the potential for rage and major behavioral issues as noted in the IEP.




                                                5
   Case 2:21-cv-11384-DPH-CI ECF No. 1, PageID.6 Filed 06/11/21 Page 6 of 11




       30.     On October 2, 2018, the Student and a member of CSA’s staff engaged in a violent

altercation which lasted “for almost one hour.”

       31.     The incident on October 2, 2018, involved “rage” and constituted a “major

behavioral issue” as described in the Student’s IEP.

       32.     Upon returning home on October 2, 2018, the Student soiled himself and slept for

an exceedingly long period of time – both of which were exceedingly uncharacteristic behaviors

for the Student.

       33.     As of October 2, 2018, CSA was not implementing the IEP from DPSCD.

       34.     As of October 2, 2018, CSA was not implementing any other IEP for the Student.

       35.     As of October 2, 2018, CSA was not in the process of evaluating the Student or

creating an IEP for the Student.

       36.     As of October 2, 2018, CSA had no written plan for how to appropriately address

the Student’s PANDAS/PANS, including a behavior intervention plan.

       37.     As of October 2, 2018, CSA had conducted no training regarding how to

appropriately address the Student’s PANDAS/PANS.

       38.     Following the incident on October 2, 2018, CSA informed the Parents that the

Student – a then seven year old boy – could be charged with a crime.

       39.     Following the incident on October 2, 2018, CSA began proceedings to expel the

Student from school.

       40.     Following the incident on October 2, 2018, CSA made a groundless report of

wrongdoing by the Parents to Children’s Protective Services, which was ultimately investigated

and determined to be unsubstantiated.




                                                  6
   Case 2:21-cv-11384-DPH-CI ECF No. 1, PageID.7 Filed 06/11/21 Page 7 of 11




       41.     As a result of CSA’s failure to provide the Student with an IEP or plan in any way

for his PANDAS/PANS – including the predicted “rage” and “major behavioral issues” -- the

Student was denied an appropriate education, most notably in conjunction with the events of

October 2, 2018, and their aftermath.

       42.     The ALJ rendered his Decision and Order on March 15, 2021 (“Decision and

Order”). The Decision and Order is attached as Exhibit A.

       43.     In the Decision and Order, the ALJ concluded that CSA had no indication the

Student needed special education services.

       44.     In the Decision and Order, the ALJ concluded the Student was not denied FAPE

due to CSA’s failure to implement the IEP from DPSCD or services comparable to it.

       45.     In the Decision and Order, the ALJ concluded the Student was not denied FAPE

due to CSA’s failure to design and implement a new IEP.

       46.     In the Decision and Order, the ALJ concluded CSA was not derelict in its obligation

to secure the Student’s records, including the IEP from DPSCD.

       47.     In the Decision and Order, the ALJ concluded the Student was not denied an

appropriate education.

       48.     Believing the ALJ’s decision to be legally and factually flawed, the Student and his

Parents now ask this Court to overturn the ALJ’s decision, find the Student was, in fact, denied

FAPE, and to award them proper relief under IDEA as well as pursuant to the additional claims

set forth below.

                                          V. CLAIMS

COUNT I: APPEAL OF ALJ DECISION AND ORDER AS TO VIOLATIONS OF THE
 INDIVIDUALS WITH DISABILITIES IN EDUCATION ACT, 20 U.S.C. § 1400 et seq.




                                                7
   Case 2:21-cv-11384-DPH-CI ECF No. 1, PageID.8 Filed 06/11/21 Page 8 of 11




        49.     Plaintiff’s incorporate, by reference, the allegations contained in Paragraphs 1

through 48 of this Complaint as if fully set forth therein.

        50.     CSA failed to comply with the substantive and procedural requirements of IDEA

in regard to A.W.

        51.     By way of example, “[a]t the beginning of each school year, each public agency must

have in effect, for each child with a disability within its jurisdiction, an IEP, as defined in § 300.320.”

34 CFR § 300.323(a). CSA did not have an IEP in effect for the Student at the beginning of the 2018-

2019 school year.

        52.     By way of example, CSA did not “promptly obtain” the Student’s prior IEP from

DPSCD. 34 CFR § 300.323(g)(1).

        53.     By way of example, the Student was a child with a disability who transferred to

CSA from within the state, yet CSA did not provide services comparable to those in the IEP from

DPSCD, adopt the IEP from DPSCD, or develop, adopt, and implement a new IEP. 34 CFR §

300.323(e).

        54.     CSA failed to provide A.W. a free and appropriate public education (“FAPE”) as

required by the IDEA.

        55.     The ALJ’s decision was legally and factually flawed and should be overturned.

        56.     CSA’s failure to provide A.W. with FAPE entitles Plaintiffs to relief, including, but

not limited to, compensatory education, equitable relief, an award of their attorney fees, and all

other appropriate relief.

  COUNT II: VIOLATIONS OF THE REHABILITATION ACT, 29 U.S.C. § 794 et seq.

        57.     Plaintiff’s incorporate, by reference, the allegations contained in Paragraphs 1

through 56 of this Complaint as if fully set forth therein.



                                                    8
   Case 2:21-cv-11384-DPH-CI ECF No. 1, PageID.9 Filed 06/11/21 Page 9 of 11




       58.     Section 504 prohibits public schools from discriminating against individuals with

disabilities. Specifically, it prohibits public schools from excluding students with disabilities from

participating in or receiving the benefits of a school’s services, programs, or activities, and such

exclusion constitutes disability discrimination. 29 U.S.C. § 794(a). Accordingly, each student with

a disability must be provided access to all programs provided to non-disabled students. 29 U.S.C.

§ 794; 34 C.F.R. § 104.21.

       59.     Furthermore, Section 504 requires that each disabled student be provided

reasonable accommodations and modifications designed to provide meaningful access to

educational benefits, or as necessary to avoid discrimination on the basis of disability. 34 C.F.R.

§ 104.12; 34 C.F.R. § 104.44.

       60.     CSA discriminated against A.W. on the basis of his disability by failing to provide

him with FAPE and/or reasonable accommodations.

       61.     CSA’s violations of Section 504 entitle Plaintiffs to relief, including, but not limited

to, compensatory education, equitable relief, damages, an award of their attorney fees, and all other

appropriate relief.

COUNT III: VIOLATIONS OF TITLE II OF THE AMERICANS WITH DISABILITIES
                       ACT, 42 U.S.C. § 12101 et seq.

       62.     Plaintiff’s incorporate, by reference, the allegations contained in Paragraphs 1

through 61 of this Complaint as if fully set forth therein.

       63.     Title II prohibits public schools from discriminating against individuals with

disabilities. Specifically, it prohibits public schools from excluding students with disabilities from

participating in or receiving the benefits of a school’s services, programs, or activities, and such

exclusion constitutes disability discrimination. 42 U.S.C. § 12132. Accordingly, each student with




                                                  9
 Case 2:21-cv-11384-DPH-CI ECF No. 1, PageID.10 Filed 06/11/21 Page 10 of 11




a disability must be provided access to all programs provided to non-disabled students. 42 U.S.C.

§ 12132.

       64.     Furthermore, Title II requires that each disabled student be provided reasonable

accommodations and modifications designed to provide meaningful access to educational benefits,

or as necessary to avoid discrimination on the basis of disability. 28 C.F.R. § 35.130(b)(7).

       65.     CSA discriminated against A.W. on the basis of his disability by failing to provide

him with FAPE and/or reasonable accommodations.

       66.     CSA’s violations of the ADA entitle Plaintiffs to relief, including, but not limited

to, compensatory education, equitable relief, damages, an award of their attorney fees, and all other

appropriate relief.

                                  VII. REQUESTED RELIEF

       A.      Issue a declaratory judgment, pursuant to 28 U.S.C. §§ 2201 and 2202, that CSA

failed to provide A.W. with FAPE in the least restrictive environment;

       B.      Vacate the Decision and Order of the ALJ;

       C.      Order CSA to provide A.W. with compensatory educational services;

       D.      Award monetary damages to Plaintiffs;

       E.      Order CSA to pay Plaintiffs’ reasonable attorney fees and costs for this action; and

       F.      Order any other and further relief, both legal and equitable, this this Court may

deem just and proper.




                                                 10
 Case 2:21-cv-11384-DPH-CI ECF No. 1, PageID.11 Filed 06/11/21 Page 11 of 11




Dated: June 11, 2021



                                   Respectfully submitted,



                                   /s/ Mark D. Scudder
                                   Jason T. Clagg, Esq.
                                   Mark D. Scudder, Esq.
                                   BARNES & THORNBURG LLP
                                   888 S. Harrison Street, Suite 600
                                   Fort Wayne, Indiana 46802
                                   Telephone: (260) 423-9440
                                   Facsimile: (260) 424-8316
                                   E-mail: jason.clagg@btlaw.com
                                   E-mail: mark.scudder@btlaw.com

                                   Attorneys for Plaintiff G.W. & J.R. o/b/o A.W.




                                     11
